PER CURIAM.
The defendant appeals the summary denial of his postconviction motion. We affirm. The claims are untimely and successive. See Fla..R.Crim. P. 3.850(b); Parks v. State, 101 So.3d 1265, 1265 (Fla. 4th DCA 2012) (“Defendant’s motion did not present any valid exceptions to the time limitations under the rule.... Further, Defendant’s motion was successive as the claims could have been raised in one of his previous motions.”) (citing Fla. R.Crim. P. 3.850(b); Baker v. State, 878 So.2d 1236, 1243-44 (Fla.2004)).

Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.